J-S91037-16


                                    2017 PA Super 4

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    JAMES EDWARD ROCHE                         :
                                               :
                      Appellant                :   No. 407 MDA 2016

            Appeal from the Judgment of Sentence January 8, 2016
               In the Court of Common Pleas of Luzerne County
             Criminal Division at No(s): CP-40-CR-0002430-2014



BEFORE: FORD ELLIOTT, P.J.E., RANSOM, J., and STEVENS*, P.J.E.

OPINION BY STEVENS, P.J.E.:                           FILED JANUARY 04, 2017

        Appellant James Edward Roche appeals from the judgment of sentence

entered in the Court of Common Pleas of Luzerne County on January 8,

2016, at which time he received consecutive terms of life imprisonment

following his convictions of two counts of first-degree murder. Appellant also

received two consecutive terms of two hundred forty (240) months to four

hundred eighty (480) months in prison for his convictions of conspiracy to

commit criminal homicide.1 After careful review, we affirm.

        On April 21, 2014, Appellant and his girlfriend, Holly Ann Crawford,

shot and killed seventy-three year old Ronald “Barney” Evans and his forty-
____________________________________________


1
    18 Pa.C.S.A. § 2502(a) and 18 Pa.C.S.A. § 903, respectively.


* Former Justice specially assigned to the Superior Court.
J-S91037-16



three year old son Jeffrey Evans in their home located in Hunlock Creek,

Pennsylvania.     At the jury trial which commenced on November 2, 2015,

numerous witnesses testified regarding Appellant’s anger toward Ronald

Evans, with whom Ms. Crawford had been involved romantically, and his

history of violence.2

       Prior to trial, on February 24, 2015, Appellant filed his Omnibus Pre-

Trial Motion wherein he attempted, inter alia, to suppress oral and written

statements he had made to police on April 23, 2014.                  Following a

suppression hearing held on February 26, 2015, the suppression court

denied Appellant’s motion on March 20, 2015.

       At trial, Ms. Crawford’s mother, Moya Linde, explained that on the

evening of April 21, 2014, Appellant was at her home with Ms. Crawford and

Ms. Crawford’s daughter, Alexa Balma.            Appellant and Ms. Crawford were

consuming alcohol and watching a violent movie, The Boondock Saints, at

which time Appellant became extremely angry and began exclaiming he was

going to kill Ronald Evans.3         N.T. Trial, 11/2/15, at 108-110.   Ms. Linde

testified that Appellant had repeatedly expressed his animosity toward and

____________________________________________


2
  Ms. Crawford was tried separately and convicted of two counts each of
First-Degree Murder and Criminal Conspiracy. This Court recently denied
her appeal from her judgment of sentence.             See Commonwealth v.
Crawford, 2016 WL 7239827 (Pa.Super. Dec. 14, 2016) (unpublished
memorandum).
3
  Appellant would later testify that a character in the movie reminded him of
Ronald Evans.3 Id. at 640.



                                           -2-
J-S91037-16



desire to kill Ronald Evans prior to this time. Id. at 107. Ms. Linde stated

that Appellant proceeded to leave the home with his gun slung over his

shoulder, and Ms. Crawford went with him.        Id. at 116-17.    Ms. Linde

observed that although Appellant had been drinking, he spoke clearly and

left of his own volition. Id. at 135-36. She also related that he “[h]olds his

liquor.” Id. at 110.

      Ms. Balma corroborated Ms. Linde’s testimony regarding Appellant’s

behavior on April 21, 2014, and his past expressions of wanting to kill

Ronald Evans. Id. at 143-47, 153. She also stated she had heard Appellant

utter his intent “to rush over there right now and put a bullet in [Ronald

Evans’] head.” Id. at 146. To this, Ms. Crawford replied, “We should get

Jeff, too. He deserves to die. No one would miss him.” Id.      The pair then

drove away together from Ms. Linde’s home. Id. at 147.

      On April 23, 2014, Appellant and Ms. Crawford told Ms. Balma they

were going to Philadelphia, at which time they left with Ms. Linde’s car and

bankcard. Id. at 149. Ms. Linde immediately cancelled her bankcard and

reported to police that her car had been stolen.          Shortly thereafter,

Appellant and Ms. Crawford returned when they discovered they could not

get any money and then fled into the woods near Ms. Linde’s home when

they learned Ms. Linde had called the police. Id. at 150-51.

      Officers ultimately discovered Ronald and Jeffrey Evans in their home

shot to death. Upon his examination of the scene and the victims’ wounds,

Pennsylvania State Police Trooper James Shubzda opined that they had been

                                    -3-
J-S91037-16



attempting to escape when they were shot. Id. at 200-12, 226-28, 238-40.

Trooper Shubzda also remarked that after killing Ronald and Jeffrey Evans,

Appellant and Ms. Crawford took a wooden display case containing a knife

collection from the Evans’ house. Id. at 205-06.

      Forensic Pathologist Dr. Gary Ross testified a total of ten shots had

been fired at the scene, nine of which penetrated the victims’ bodies.

Specifically, Ronald Evans suffered four gunshot wounds that had been fired

from a distance.   One shot entered from the front, one entered from the

side, and two entered his back.    Id. at 556-63.    Jeffrey Evans suffered a

gunshot wound behind his right ear, three bullets entered his back, and one

penetrated his midline. Dr. Ross opined that each of the wounds the victims

sustained was to a vital part of his body which independently could have

caused death. Id. at 565-73.

      Eventually, a Pennsylvania State Police helicopter spotted Appellant

and Ms. Crawford lying on the ground in a heavily wooded area behind Ms.

Linde’s home. Id. at 77-80. Officers discovered a cloth rifle bag partially

concealed under some leaves, a rifle with a scope, and a red towel within

which a revolver had been wrapped. Id. at 269-70. Three bottles of alcohol

also were found in the area. One bottle was empty, one was almost full and

the other was filled with orange fluid. Id. at 278-79.




                                    -4-
J-S91037-16



        As will be discussed in more detail infra, Corporal Christopher King

testified that following his arrest, Appellant waived his Miranda4 rights, and

admitted to shooting Ronald and Jeffrey Evans following a confrontation at

their home. Appellant indicated he shot the men because they were armed,

although he admitted he shot Jeffrey Evans in the back, emptying all but one

round from the clip. Id. at 418-495.

        Appellant testified in his own defense at trial. Appellant explained that

on April 21, 2014, he had been drinking and watching a movie with Ms.

Crawford when the two decided to go the Evans’ house to retrieve Ms.

Crawford’s purse which contained her medication and money. Id. at 615-

617, 629-30.      Ms. Crawford entered the home, and Ronald Evans exited

soon thereafter waving a handgun. Id. at 619. When Ronald Evans pointed

the pistol at Appellant, the latter “panicked,” crouched down and crawled to

his trunk where he retrieved his rifle.          Id. at 620.   Appellant stated he

“took a couple of steps toward him and fired.”           Id. at 622. Jeffrey Evans

then emerged.        A verbal and physical altercation ensued, and believing

Jeffrey Evans was reaching for a gun, Appellant stated he fired his rifle in an

effort to protect himself and Ms. Crawford. Id. at 623-24. Before fleeing,

Appellant inexplicably found himself taking a knife display case and Ronald

Evans’s handgun. Id. at 624.


____________________________________________


4
    Miranda v. Arizona, 384 U.S. 436 (1966).



                                           -5-
J-S91037-16



      Appellant stated that after the incident, he and Ms. Crawford returned

to Ms. Linde’s house where they consumed more alcohol and went to sleep.

The next day, April 22, 2014, he and Ms. Crawford continued drinking

vodka, and he was feeling “[s]till shook up. Sad.” Id. at 625-27. On April

23, 2014, the day of their arrest at the “campsite,” the pair continued

drinking and each consumed a cheeseburger.         Appellant indicated that at

that time he felt “terrible.”   He also admitted that along with his statement

to police, he wrote an apology wherein he expressed remorse for what had

happened and indicated that he would “pray for everybody.” Id. at 628-29.

      On cross-examination, Appellant admitted that in the six to seven

weeks prior to the murders, from March 1, 2014, to April 21, 2014, he

repeatedly threatened to kill Ronald Evans.          Id. at 634.      He also

acknowledged that the firearm shown to him in the courtroom was his and

that he used it to kill the victims in self-defense. Id. at 635, 638, 645-49.

Notwithstanding, Appellant admitted that while he watched a violent movie

wherein people were getting shot, he decided, “somebody should shoot

Barney.” Id. at 641.

      Appellant agreed his semi-automatic handgun required him to pull the

trigger and shoot Ronald Evans five separate times.       Id. at 650. He also

stated that after he knocked Jeffrey Evans down with a punch to his face, he

shot him four times in the back as he walked down the hall, because

Appellant believed that when Mr. Evans put his arm up, he had a handgun.

Id. at 652. In all, Appellant shot Jeffrey Evans five out of five times. Id. at

                                      -6-
J-S91037-16



653. Appellant further admitted he never called the police after the incident.

Id. at 656.

       Following trial, Appellant was convicted of the aforementioned crimes.

Although Appellant filed a motion for extension of time in which to file post-

sentence motions and the trial court granted the same in its order of January

27, 2016, Appellant did not file a post-sentence motion.5 Rather, Appellant

filed a timely notice of appeal on February 8, 2016. Both Appellant and the

trial court complied with Pa.R.A.P. 1925.6

       In his brief, Appellant presents two issues for our review, which we

have reordered to coincide with the manner in which Appellant discusses

these issues in the Argument portion of his appellate brief:




____________________________________________


5
 In its Order, the trial court directed that Appellant’s post-sentence motions
must be filed on or before February 17, 2016.
6
   In its Order filed on February 11, 2016, the trial court directed Appellant to
file of record a concise statement of errors complained of on appeal pursuant
to Pa.R.A.P. 1925(b). Upon consideration of Appellant’s motion for an
extension of time in which to file his concise statement, the trial court
entered an order on March 3, 2016, directing that such statement shall be
filed “on or before April 2, 2016” (emphasis added). However, Appellant
filed his concise statement on April 4, 2016. Because April 2, 2016, fell on a
Saturday, we deem this filing to be in compliance with the trial court’s March
3, 2016, Order. See 1 Pa.C.S. § 1908 (providing that when last day of any
period of time referred to in any statute falls on Saturday, Sunday, or legal
holiday, such day shall be omitted from computation).




                                           -7-
J-S91037-16


      A.    Whether the [t]rial [c]ourt abused its discretion in denying
      the motion seeking to suppress Appellant’s April 23, 2014
      statement to police.

      B.    Whether the evidence at trial was insufficient as a matter
      of law to support the jury’s verdict for First Degree Murder and
      Conspiracy to Commit First Degree Murder?

Brief for Appellant at 4.

      When considering Appellant’s challenge to the denial of his motion to

suppress his statements to police, we are guided by the following, well-

settled standard of review:

      In reviewing a suppression ruling, we are bound by the
      suppression court's factual findings, unless they are without
      support in the record. We may reverse the legal conclusions
      reached by the suppression court, however, if they are in error.
      Thus, our standard of review of the legal conclusions reached by
      the suppression court is de novo. Where, as here, the defendant
      is appealing the ruling of the suppression court, we consider only
      the evidence of the prosecution, and so much of the evidence for
      the defense which remains uncontradicted when fairly read in
      the context of the [suppression] record.

Commonwealth v. Galvin, 603 Pa. 625, 645-46, 985 A.2d 783, 795

(2009) (citations omitted). “It is within the suppression court’s sole province

as factfinder to pass on the credibility of witnesses and the weight to be

given their testimony.” Commonwealth v. Gallagher, 896 A.2d 583, 585

(Pa.Super. 2006) (citation omitted).    This Court’s scope of review from a

suppression ruling is limited to the evidentiary record that was created at

the suppression hearing. In re L.J., 622 Pa. 126, 146, 79 A.3d 1073, 1085

(2013).




                                     -8-
J-S91037-16


      Although he admits that evidence of inebriation will not necessarily

invalidate     one’s   waiver   of    his   Miranda   rights    or   his        incriminating

statements, Appellant maintains that on the day of his arrest, he was

severely “physically” and “psychologically” compromised as a result of his

consumption of “dangerous amounts of vodka, on an empty stomach and

with little to no sleep the previous night.” Appellant avers that when he was

spotted by a State Police helicopter in the woods, he was lying prostrate on

the ground “exhausted and exposed to the elements” and that under “such

dreadful and debilitating circumstances” he was incapable of comprehending

the significance of his waiver of his Miranda rights. Brief for Appellant at

11. Appellant further asserts that Corporal King, the Commonwealth’s sole

witness at his suppression hearing, “conveyed an astonishing level of

indifference    concerning      the   potential   negative     impact      of     Appellant’s

excessive drinking on his physical and cognitive state.” Id. at 12 citing N.T.

Suppression, 2/26/15, at 24-27.

      When considering Appellant’s motion to suppress, the suppression

court highlighted the following testimony presented at the suppression

hearing:

            Corporal Christopher King initially indicated he has been
      employed by the Pennsylvania State Police for sixteen years.
      Corporal King stated, in the course of his career, he has
      observed people under the influence of alcohol and or controlled
      substances on numerous occasions.
            On April 23, 2014 Corporal King was at the Pennsylvania
      State Police barracks in Shickshinny and assigned to interview,
      along with Trooper Robert Franchella, [Appellant]. Corporal King

                                            -9-
J-S91037-16


     initially encountered [Appellant] between 4:00 and 5:00 p.m.
     [Appellant] was placed in a conference room containing a large
     table. [Appellant] was not restrained during the course of the
     interview.
             Corporal King initially advised [Appellant] that the
     Pennsylvania State Police were conducting a death investigation
     regarding Ronald and Jeffrey Evans.
             At 5:56 p.m. on April 23, 2014 Corporal King, utilizing
     "Pennsylvania State Police Rights Warning and Waiver Form",
     identified and introduced as Commonwealth's exhibit #1,
     advised [Appellant] of his Miranda warnings. [Appellant]
     thereafter signed the form acknowledging his constitutional
     warnings and agreed to speak with the investigators. Corporal
     King indicated the defendant had no questions regarding the
     rights and waiver form and at no time indicated a lack of
     understanding regarding his Miranda rights.
             Corporal King described [Appellant’s] demeanor as calm
     and cooperative. [Appellant] advised Corporal King that he had
     been drinking vodka on the day the statement was given.
     Corporal King asked [Appellant] if he had ingested any controlled
     substances and [Appellant] responded he had not.
             Corporal King described [Appellant’s] speech as normal
     and further that his eyes appeared slightly bloodshot, but the
     defendant did not appear ill. Corporal King further testified that
     Mr. Roche did not appear to be under the influence of alcohol or
     a controlled substance.
             Corporal King further advised the court that during the
     course of the interview [Appellant] was provided bathroom
     breaks and had an opportunity to eat pizza and drink soda.
             Corporal King reiterated that [Appellant] displayed no
     outward signs of intoxication.
             The witness advised the court that the interview with
     [Appellant] lasted approximately two to two and a half hours,
     which includes the audio portion of the statement. Corporal King
     further stated [Appellant] was oriented to both time and date.
             The Commonwealth next identified and introduced,
     Commonwealth's exhibit #2, a disc containing the audio portion
     of the aforementioned interview. The [c]ourt was also provided a
     transcript of the interview which consists of 64 pages.




                                   - 10 -
J-S91037-16


             The audio portion of the interview begins at 8:04 p.m. and
       concludes at 10:04 p.m. on April 23, 2014.[7]
             At the inception of the audio interview. [Appellant]
       acknowledges both his consent to the recording and the reading
       of his Miranda warnings. The warnings are then reiterated by
       Corporal King with [Appellant] acknowledging an understanding
       of each separate representation.
             The interview was conducted in conversational tone and
       [Appellant’s] answers to questions posed are responsive and
       appropriate.
             During the course of the interview [Appellant]
       acknowledges going to the residence with the express purpose of
       assaulting Ronald "Barney" Evans and, thereafter, as events
       unfolded he shot Ronald and Jeffrey Evans.
             Subsequent to the conclusion of the audio statement
       Corporal King advised the [c]ourt that [Appellant] was
       transported for the purpose of preliminary arraignment before
       Magisterial District Judge Hasay.
             During cross-examination Corporal King indicated his first
       contact with [Appellant] was at approximately 5:50 p.m.[]
       Corporal King indicated the only people in the interview room
       were himself, Trooper Franchella and [Appellant].
             Corporal King acknowledged that [Appellant] had
       bloodshot eyes, however, he was not slurring his words nor did
       he appear to be under the influence of alcohol. When asked
       whether [Appellant] exhibited an odor of alcohol, the witness
       responded [Appellant] exhibited several odors, one of which was
       described as a minor odor of alcohol.
             Upon further cross examination Corporal King stated that
       during the process of the interview he was being advised of
       information learned by other investigators.
             Corporal King was never at the wooded area or campsite
       where [Appellant] and Holly Crawford were discovered.
             Corporal King further stated that the non recorded portion
       of the interview began at approximately 5:55 p.m. and one and
       one half hours later the taped portion of the interview began.
             Corporal King further indicated that during the break in the
       audio portion of the statement he advised [Appellant] he did not

____________________________________________


7
  A copy of the audio interview was not made a part of the certified record
for this Court’s review.



                                          - 11 -
J-S91037-16


     believe [Appellant’s] representations that Holly Crawford was not
     present at the scene of the shootings.
            In response to further questions, Corporal King stated he
     did not lie to [Appellant] nor did he provide [Appellant] with
     "exaggerated facts ".
            The witness reiterated that he had an opportunity to
     observe [Appellant] walking and described his gait as normal.
     Corporal King reiterated that [Appellant] did not appear drunk or
     under the influence of alcohol. Rather, Corporal King stated
     [Appellant] appeared normal.
            [Appellant] assumed the stand and initially testified he
     remembers only "bits and pieces" of the day he was taken into
     custody. [Appellant] stated that on that day he purchased a half
     gallon of vodka at the liquor store at 11:00 a.m. He further
     indicated the day before he was taken into custody he consumed
     a fifth or more of vodka. [Appellant] testified he drank virtually
     every day.
            [Appellant] stated he recalled speaking to the Pennsylvania
     State Police but that parts of the rights waiver discussion were
     "foggy ". [Appellant] testified he wished to speak to the police
     but "didn't put much thought into it ".
            [Appellant] stated that prior to being taken into custody he
     was "drunk" and took a handful of Ms. Crawford's heart
     medication when he saw the state police helicopter overhead.
            On cross-examination he testified he consumed a handful
     of the pills upon seeing the Pennsylvania State Police helicopter
     because he felt terrible and “wanted to die”.
            [Appellant] acknowledged taking a break during the course
     of the interview.
            To the extent necessary for our present determination we
     resolve the issue of credibility in favor of Corporal King and
     against [Appellant].

Suppression Court Opinion, filed 3/20/15, at 12-17.

     Upon our review of the arguments of the parties and the record, we

conclude the suppression court properly denied Appellant’s motion to

suppress his statements to police. The record reveals Appellant knowingly,

intelligently and voluntarily waived his Miranda rights as demonstrated

through the written waiver he completed and through the testimony of

                                   - 12 -
J-S91037-16


Corporal King regarding the circumstances in which Appellant had completed

that waiver and made his statement.       A sixteen-year veteran police officer,

Corporal King had dealt with hundreds of individuals who were under the

influence of alcohol and/or controlled substances and opined Appellant was

not drunk or under the influence of alcohol when he waived his Miranda

rights and made his statement. N.T. Suppression, 2/26/15, at 6-7. Indeed,

Appellant admitted at the suppression hearing that his voice on the hour-

long audiotape that had been played for the suppression court was clear and

that he responded cogently to questions posed by the officers.             N.T.

Suppression, 2/26/15 at 39-41.         Appellant also admitted to leaving the

interview room once to use the restroom and indicated that he was able to

do so unassisted. Id. at 42. Accordingly, Appellant’s first challenge must

fail.

        Appellant next challenges the sufficiency of the evidence to sustain his

convictions of First-Degree Murder and Criminal Conspiracy.        In reviewing

such claims, we employ a well-settled standard of review:

        [W]e examine whether the evidence admitted at trial, and all
        reasonable inferences drawn therefrom, viewed in the light most
        favorable to the Commonwealth as verdict winner, support the
        jury's finding of all the elements of the offense beyond a
        reasonable doubt. The Commonwealth may sustain its burden by
        means of wholly circumstantial evidence. Commonwealth v.
        Doughty, 126 A.3d 951, 958 (Pa. 2015).


Commonwealth v. Lloyd, 2016 WL 6962127, at *1 (Pa.Super. Nov. 29,

2016).

                                      - 13 -
J-S91037-16


       To    sustain   a   conviction   for   murder   of   the   first   degree,   the

Commonwealth must prove that: “(1) a human being was unlawfully killed;

(2) the person accused is responsible for the killing; and (3) the accused

acted with malice and specific intent to kill.” Commonwealth v. Hitcho,

___ Pa. ____, 123 A.3d 731, 746 (2015); 18 Pa.C.S.A. § 2502(a). “Section

2502 of the Crimes Code defines murder of the first degree as an ‘intentional

killing.’”   Commonwealth v. Diamond, 623 Pa. 475, 487, 83 A.3d 119,

126 (2013) citing 18 Pa.C.S.A. § 2502(a), (d). “[T]he period of reflection

required for premeditation to establish the specific intent to kill may be very

brief; in fact the design to kill can be formulated in a fraction of a second/

Premeditation and deliberation exist whenever the assailant possessed the

conscious purpose to bring about death.” Hitcho, supra ___ Pa. at ____,

123 A.3d at 746.

       In addition, to sustain a conviction for criminal conspiracy, the

Commonwealth must prove beyond a reasonable doubt that a defendant:

“(1) entered into an agreement to commit or aid in an unlawful act with

another person or persons, (2) with a shared criminal intent and (3) an

overt act was done in furtherance of the conspiracy. This overt act need not

be committed by the defendant; it need only be committed by a co-

conspirator.”    Commonwealth v. McCall, 911 A.2d 992, 996 (Pa.Super.

2006) (citation and quotation omitted); 18 Pa.C.S.A. § 903.




                                        - 14 -
J-S91037-16


      As a prefatory matter, we note that in the Summary of the Argument

portion of his appellate brief, Appellant avers his convictions “were not

supported by and/or w[ere] against the weight of the evidence produced at

trial.” Appellant’s Brief at 8. To the extent Appellant conflates principles of

weight and sufficiency of the evidence by purporting to raise a challenge to

the weight of the evidence to sustain his convictions along with his

sufficiency challenge, Rule 607 of the Pennsylvania Rules of Criminal

Procedure requires an appellant to preserve this issue in a timely motion

either prior to or post-sentence. Pa.R.Crim.P. 607(A). Appellant has failed to

preserve his weight of the evidence argument in accordance with Rule 607.

Therefore, he has waived a weight of the evidence claim for our review.

      When considering Appellant’s challenge to the sufficiency of the

evidence to sustain his convictions, the trial court found Appellant had

waived this issue for his failure to properly assert it in his concise statement

of matters complained of on appeal.      The trial court indicated Appellant’s

allegations of error are “quintessentially vague and woefully inadequate” in

that they are comprised of “merely boiler plate [sic] statements precluding

any meaningful review and resulting in waiver.” The trial court stated that

due to this deficiency, its effort to conduct appropriate appellate review had

been impeded for Appellant’s failure to identify any element of any crime

with regard to which the evidence allegedly had been insufficient.         Trial




                                     - 15 -
J-S91037-16


Court Opinion, filed 4/27/16, at 4-5.         Specifically, the trial court indicated

that:

              counsel has not only failed to identify any element or
        elements of any crime or crimes, there is not the slightest
        suggestion as to how or in what manner the evidence adduced
        from 13 Commonwealth witnesses, including 7 experts, whose
        testimony consumes several days of trial, renders the evidence
        in the instant matter insufficient.

Id. at 6.

        The   trial   court   relied   upon   this   Court’s   recent   decision   in

Commonwealth v. Tyack, 128 A.3d 254, 261 (Pa.Super. 2015) wherein a

panel of this Court found waiver of a sufficiency of the evidence claim to be

appropriate despite the lack of objection by the Commonwealth and despite

the presence of a trial court opinion where the appellant simply declared in

boilerplate fashion the evidence had been insufficient to support his

conviction in his Rule 1925(b) statement. Notwithstanding, the trial court

proceeded to a consideration of the merits of Appellant’s sufficiency claim

and determined that the Commonwealth had presented sufficient evidence

to establish each element of First-Degree Murder and Criminal Conspiracy.

Trial Court Opinion, filed 4/27/16, at 9-13. Upon our review, we agree with

the trial court’s determination Appellant has waived this issue.

        Appellant raised the following questions in his Rule 1925(b) statement:

        3. Whether the evidence was insufficient as a matter of law to
        support [Appellant’s] convictions of first-degree murder in the
        deaths of Ronald Evans and Jeffrey Evans.




                                        - 16 -
J-S91037-16


     4. Whether the evidence at trial was insufficient as a matter of
     law to support [Appellant’s] convictions for Criminal Conspiracy
     to Commit Criminal Homicide in the deaths of Jeffrey and Ronald
     Evans.

Statement of Matters Complained of on Appeal, filed 4/4/16, at ¶¶ 3-4.

Similarly, in Commonwealth v. Williams, 959 A.2d 1252 (Pa.Super.

2008), the appellant set forth the following issue in his Rule 1925(b)

statement and brief: “There was insufficient evidence to sustain the charges

of Murder, Robbery, VUFA no license, and VUFA on the streets. Thus

[appellant] was denied due process of law.” Id. at 1256.     A panel of this

Court found the issue waived and in doing so stressed that where an

appellant wishes to preserve a claim that the evidence was insufficient, his

Rule 1925(b) statement must specify the element or elements upon which

the evidence was insufficient so this Court can then analyze the element or

elements on appeal. We held the aforementioned Rule 1925(b) statement’s

failure to specify the allegedly unproven elements of the crimes resulted in

the waiver of the sufficiency issue. Id. at 1257.

     We further noted that waiver applied despite the fact that the

Commonwealth had failed to object to the defective Pa.R.A.P. 1925(b)

statement and the trial court addressed the issue in its Rule 1925(a)

opinion.   We found this to be “of no moment to our analysis because we

apply Pa.R.A.P.1925(b) in a predictable, uniform fashion, not in a selective

manner dependent on an appellee's argument or a trial court's choice to

address an unpreserved claim. Thus, we find 1925(b) waiver where

                                   - 17 -
J-S91037-16


appropriate despite the lack of objection by an appellee and despite the

presence of a trial court opinion.” Id. at 1257 (some citations omitted). See

also Tyack, supra.

      Clearly, Appellant herein did not specify the element or elements of

First-Degree Murder and Criminal Conspiracy with regard to which he deems

the evidence was insufficient to sustain a conviction. See Williams, 959

A.2d at 1257. The fact that the Commonwealth did not object to the defect

and the trial court addressed the sufficiency of the evidence issue in the

alternative is of no moment. See id. Therefore, we find the issue waived.

See id.

      Even assuming arguendo that this issue has not been waived based

upon the deficient Rule 1925(b) statement, we would find it waived for

Appellant’s failure to develop the claim in his appellate brief. The failure to

properly develop a claim renders an issue waived.      See Williams, supra,

959 A.2d at 1258; Commonwealth v. Ellis, 700 A.2d 948, 957 (Pa.Super.

1997) (holding waiver results if an appellant fails to properly develop an

issue or cite to legal authority to support his contention in his appellate

brief).

      Appellant devotes just three paragraphs of argument to his assertion

the evidence was insufficient to sustain his First Degree Murder convictions

wherein he baldly avers his testimony and “other evidence” shows he never

planned to kill either of the victims and, therefore, could not have agreed to


                                    - 18 -
J-S91037-16


do so with anyone else. Appellant further states that due to his excessive

alcohol consumption he “reasonably believed he was in danger of being

killed and acted accordingly.”           Appellant’s Brief at 13-14.   The three

paragraphs Appellant devotes to his argument in support of his statement

that “the evidence is also lacking that there was agreement between [him]

and Holly Crawford to kill the Decedents” are otherwise comprised of general

legal principles pertaining to Criminal Conspiracy. Id. at 14-15.

       In light of the foregoing, Appellant’s sufficiency of the evidence claim

is waived.8

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/4/2017




____________________________________________


8
  Even had Appellant properly preserved this issue, our examination of the
evidence, including reasonable inferences drawn therefrom and Appellant’s
own admissions at trial, confirms the trial court’s alternative observation that
the evidence was sufficient to support each conviction.



                                          - 19 -
J-S91037-16




              - 20 -